Citation Nr: 0421143	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-12 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for diabetes 
mellitus and an increased rating for PTSD.  The veteran 
limited his appeal to the issue of an increased rating for 
PTSD when he submitted his substantive appeal in September 
2002.  38 C.F.R. § 20.200 (2003).  Consequently, the only 
issue on appeal is the issue of an increased rating for PTSD.  


FINDING OF FACT

The veteran's PTSD produces difficulty in maintaining 
effective social relationships, impairment of memory, 
disturbance of mood, anxiety and nightmares resulting in 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, ____Vet. App. ____(June 24, 
2001)(Pelegrini II) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") interpreted the 
law as requiring that the notice requirements of the VCAA 
mandated the claimant be informed of the provisions of the 
VCAA prior to the initial decision of the RO.  In this case 
the initial RO decision in March 2002 denying an increased 
rating for PTSD preceded the notice to the veteran of the 
provisions of the VCAA.  A deferred rating sheet reveals the 
undated letter following it was sent to the veteran in 
November 2003.  It explained what evidence was needed from 
the veteran, the status of the veteran's claim, what evidence 
the RO had received, what evidence the RO was responsible for 
obtaining.  The letter also explained what evidence was 
necessary to support his claim.  The RO readjudicated the 
claim and issued a statement of the case to the veteran in 
February 2004.  It included the regulations implementing the 
VCAA.  The veteran responded in February 2004.  He stated he 
wished to waive due process and he had no additional evidence 
to furnish.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  The veteran stated he was being treated 
at the VA in Dallas.  He reported no other treatment for his 
PTSD.  The RO obtained the veteran's VA records of treatment 
and arranged for the veteran to be examined by VA in 
September 2003.  The veteran did not identify any other 
relevant records.  VA has satisfied its obligation to notify 
and assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2003).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

Factual Background.  The veteran is seeking a higher 
evaluation than 50 percent for his service-connected PTSD.  
Service connection for PTSD was granted in July 1998 and a 30 
percent rating was assigned.  The veteran filed a claim for 
an increased rating for PTSD in February 2000.  The RO in a 
November 2000 rating decision granted an increased rating to 
50 percent for PTSD.  In the March 2002 rating decision which 
is the subject of this appeal a rating in excess of 50 
percent for PTSD was denied.  

The first record of any symptoms of PTSD appears in March 
1997 VA records.  The veteran requested assistance because he 
was often depressed, his appetite was decreased, he had 
nightmares and flashbacks.  He isolated himself and preferred 
to work alone.  

In October 1997 the veteran was examined by VA and PTSD was 
diagnosed.  The veteran told the examiner that since his 
separation from the service he first worked in construction 
as a cabinet maker for four years, then as a custodian for 
one year, was with the United States Post Office for ten 
years.  After an incident when he lost his temper and got 
physical with a supervisor he quit.  He then worked a year 
with a lawn business.  In 1987 he went to work for VA.  
Originally he worked in housekeeping, but now worked in the 
motor pool.  His symptoms of PTSD included nightmares two to 
three times per week, daytime intrusive recollections, 
flashbacks, avoidance of things associated with Vietnam and 
certain triggers such as Vietnamese people, weather and 
helicopters.  He disliked crowds, did not like to be close to 
other people, had terminal insomnia, mild hypervigilance, 
mild jumpiness, and survivor guilt.  He had considered 
suicide in the past, most recently three months previously.  
He previously had a problem with being angry which he could 
now control.  

Evaluation revealed the veteran was on time for his 
appointment, dressed appropriately and clean shaven.  He 
appeared moderately depressed.  He did not show any 
variability of affect.  He made adequate eye contact but only 
fair relatedness.  He was fully oriented and alert.  His 
answers were appropriate.  There was no evidence of 
psychosis.  The VA psychologist assessment was the veteran 
had PTSD of mild to moderate severity.  A Global Assessment 
of Functioning Score of 57 to 64 due to PTSD was assigned.  

The veteran was examined by VA again in July 2000.  The 
veteran was currently married to his third wife.  His first 
marriage ended after ten years and he was widowed when his 
second wife died.  The veteran was employed as an emergency 
driver at VA.  The veteran complained of nightmares about 
killing someone or getting killed.  He had constant 
nightmares which woke him up.  During one nightmare he 
thought he saw someone and threw a knife across the room.  He 
was having difficulty tolerating his medication.  The side 
effects included increased forgetfulness.  He was depressed a 
lot.  

Mental status evaluation revealed the veteran was alert and 
oriented times three.  He was tense and uptight.  He was 
cooperative during the interview.  His eye contact was 
appropriate and he was very casually groomed.  He barely 
spoke above a whisper and he clearly reflected the picture of 
someone experiencing some auditory difficulties.  His mood 
was depressed.  He had difficulties with concentration and 
attention, as well as attention and calculation.  He was only 
able to recall 2/3 words and also had some long-term memory 
difficulties.  He denied suffering from delusions or 
hallucinations.  He denied any past history of suicide 
attempts but had suicidal ideation as recently as the past 
six of seven months.  He had difficulty controlling his anger 
and jealousy.  He reported panic attacks.  He had sleep 
disturbance, which included difficulty falling asleep, 
staying asleep and returning to sleep.  He had a poor 
appetite.  

Diagnostic testing revealed he had the following symptoms of 
PTSD:  anxiety and autonomic hyperarousal, depressed mood, 
depressive cognitions, angry mood, irritable affect, 
nightmares, flashbacks, attempts to eliminate painful 
thoughts and memories from a conscious level, and emotional 
numbing.  The psychologist diagnosed the presence of chronic 
PTSD, a major depressive episode superimposed upon a 
dysthymic disorder and a personality disorder.  She indicated 
it would be difficult to determine which diagnosis was 
causing the veteran the most difficulty.  She recommended 
marital counseling and a review of the veteran's medications.  
She stated it was increasingly impossible to delineate and 
make distinctions between the veteran's mood disorder, his 
personality disorder and his PTSD symptoms.  The diagnoses 
were chronic moderate to severe PTSD, dysthymic disorder, 
major depressive disorder and a paranoid personality 
disorder.  She assigned a GAF of 40 for his current symptoms 
and a GAF for the past year of 50.  

January 2001 VA records noted the veteran had experienced the 
death of his mother and his first wife.  He was also having 
difficulty with his current spouse.  He continued to have 
problems with nightmares.  

A VA examination by a psychiatrist was conducted in September 
2003.  His work adjustment had been marginal.  He complained 
his medication made him dizzy.  He complained of feeling 
depressed.  Medication had helped his depression.  He was 
able to go to work everyday.  The veteran's son brought him 
to the examination.  The veteran was alert and ambulatory.  
He was cooperative.  His speech was coherent and relevant.  
He was moderately depressed.  His mood was congruent.  He was 
not suicidal or homicidal.  He was neither psychotic nor was 
he delusional.  He was not hallucinating.  He was oriented to 
time, place and person.  His insight and judgment were fair.  
He complained of flashbacks and nightmares.  They had been 
getting worse over the last 10 years.  Chronic post-traumatic 
stress disorder of moderate degree was diagnosed.  A GAF of 
55 for the current and past year was assigned.  

July 2003 VA outpatient treatment records reveal the veteran 
had improved spirits and was brighter.  He had a more 
reactive affect.  He was feeling better with medication.  He 
was not depressed.  He denied any problems with irritability 
and anxiety.  He was sleeping seven hours a night and would 
awaken a couple of times.  He had nightmares only every two 
weeks or so.  There was no evidence of suicidal or homicidal 
ideation.  October 2003 VA records revealed the veteran was 
in fair spirits.  His affect was more full range and brighter 
than in the past.  He was doing okay at work.  His home 
situation was variable but he was tolerating it.  He was 
sleeping three to four hours a night and had nightmares about 
three times a week.  

The veteran submitted a statement from his spouse in October 
2003.  She stated the veteran still had nightmares two or 
three times a week that awakened her because he was shaking 
or making growling noises.  When he woke up he would tell her 
he was dreaming about the war.  On one occasion he had thrown 
a knife into their bathroom because he thought he saw a 
sniper.  

Analysis.  The veteran is seeking a higher rating than 50 
percent for PTSD.  In Mauerhan v. Principi, 16 Vet. App. 436 
(2002) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") addressed the issue of the 
criteria for rating disability due to PTSD.  The Court noted 
the phrase "such symptoms as" by definition means "for 
example" or like or similar to."  See WEBSTER'S NEW WORLD 
DICTIONARY (3rd. coll.ed 1988) 1337.  The use of the term 
"such as " demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will assigned.  

A 70 percent rating requires deficiencies in most areas such 
as work, family relationships, judgment, thinking or mood.  
The veteran's PTSD has produced deficiencies in his ability 
to adapt at work, in his family relationships and his mood.  
There is no indication his judgment has been affected.  The 
veteran has had "difficulty" in maintaining effective work 
and social relationships which is defined as 50 percent 
disabling not 70 percent disabling.  There must be 
"inability" not just difficulty at home and at work to meet 
the criteria for a 70 percent rating.  The veteran has not 
shown suicidal ideation, obsessional rituals, illogical or 
irrelevant speech.  Although he suffers from depression and 
has had panic attacks they have not affected his ability to 
function independently.  He has some difficulty controlling 
his anger and jealousy, but there are no incidents of 
unprovoked violence.  Examiners consistently noted the 
veteran was oriented to time, place and person and was 
appropriately groomed.  

The veteran's primary complaints involve impairment of 
memory, disturbances of mood, and difficulty with maintaining 
his work and family relationships.  Examiners have noted some 
limitation of his affect.  His symptoms demonstrate 
impairment which is defined as being 50 percent disabling.  
Even though the veteran has nightmares, flashbacks and panic 
attacks, the VA records in October 2003 noted the veteran was 
doing "okay" at work.  

Subsequently, the veteran in December 2003 said he was taking 
sleeping pills.  He said that he could not do his job and 
that he had wrecked the GSA van, because he got dizzy.  The 
VA medical records in October 2003 noted the veteran was 
doing okay at work.  In November VA records the veteran 
denied any dizziness.  He was to return in six weeks, there 
is no indication in the record that the veteran returned for 
follow up in December of 2003.  In January 2004 the veteran 
was treated for early pneumonia, but there is no mention of 
dizziness or other medication side effects.  

Although a GAF of 40 to 50 was assigned in July 2000, during 
the rating period a GAF of 55 was assigned in September 2003.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard 
v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32.  That is indicative of 
moderate impairment.  The veteran's symptoms of PTSD are not 
of such severity that a higher rating than 50 percent is 
warranted.  

In February 2004 the veteran's representative stated the 
veteran had not been examined to determine the severity of 
his PTSD since July 2000.  He was in error as a VA evaluation 
by a psychiatrist was performed in September 2003 and the 
records of the subsequent treatment from his VA physician, 
Dr. F, are also in the claims folder and have been reviewed.  
The Board concluded there was no basis for ordering an 
additional examination.  


ORDER

An increased rating, in excess of 50 percent, for PTSD is 
denied.  




	                        
____________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



